Citation Nr: 0124745	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  99-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in a February 1974 rating decision which established 
entitlement to service connection for residuals of a gunshot 
wound, left flank, buttock and posterior thigh with retained 
foreign body as 20 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
gunshot wound, left flank, buttock and posterior thigh with 
retained foreign body and dysfunction of Muscle Group XIII, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 20 percent evaluation 
for residuals of a gunshot wound, left flank, buttock and 
posterior thigh with retained foreign body.  By an April 2001 
determination, the disability was increased to a 40 percent 
evaluation.  

The appeal also concerns an April 2000 rating, which 
determined that clear and unmistakable error (CUE) was not 
committed in a February 1974 rating decision wherein a 20 
percent evaluation was assigned for residuals of a gunshot 
wound, left flank, buttock and posterior thigh with retained 
foreign body. 

The Board also notes that in the veteran's statement-in-
support-of-claim, received in January 2001, he asserts an 
additional claim for entitlement to service connection for 
Type II diabetes.  Because that issue is not before the Board 
on this appeal, it is hereby referred to the RO for 
appropriate action.  

The case was previously before the Board in August 2000, at 
which time it was Remanded to obtain additional records and 
to afford the veteran a medical examination.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.

FINDINGS OF FACT

1.  By a rating decision dated in February 1974, the RO 
established service connection for residuals of a gunshot 
wound, left flank, buttock and posterior thigh with retained 
foreign body with a 20 percent disability evaluation.  

2.  The veteran disagrees with the weighing and evaluation of 
the evidence considered in the February 1974 rating decision 
and asserts that a proper muscle examination was not afforded 
at that time and that the VA did not provide a complete 
rationale for conclusions reached.

3.  There was no undebatable error of fact or law in the 
February 1974 rating decision.  

4.  The medical evidence from September 2000 currently 
demonstrates a moderate MG XVII disability and also 
demonstrates an initial dysfunction of MG XIII to a moderate 
level of disability.


CONCLUSIONS OF LAW

1.  The veteran has not raised a legally sufficient claim of 
CUE.  38 C.F.R. § 3.105(a) (2001); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

2.  The criteria for assignment of a rating in excess of 40 
percent for residuals of a gunshot wound, left flank, buttock 
and posterior thigh with retained foreign body and 
dysfunction of Muscle Group XIII have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. Part 4, including §§ 4.55, 4.73, Diagnostic Code 
5313, 5317 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has, in 
pertinent part, expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and his 
representative of, and has enhanced its duty to assist a 
veteran in developing, the information and evidence necessary  
to substantiate a claim.  See Veterans Claims Assistance Act  
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The Board is of the opinion that the new legislative  
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective  
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any  
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions, likewise, are satisfied.  

The Board notes that the increased rating claim was Remanded 
for additional development in August 2000.  Pursuant to that 
Remand, the veteran was afforded a current examination and 
additional medical records were obtained.  There is no 
suggestion that other additional records are available.  
Accordingly, the Board considers the duty to assist has been 
satisfied.  The Board also finds that VA has met its duty to 
notify and assist in the veteran's CUE appeal.  Despite the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand of this issue is not 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See 38 U.S.C.A. § 
5103A.  The veteran has been provided a statement of the case 
informing him of the laws and regulations relevant to his 
claim.  In addition, the Board notes that given the nature of 
the claim (i.e., CUE) further development of the record would 
not assist in the adjudication of this matter.  

CUE

In February 1974, the RO assigned a 20 percent evaluation for 
the residuals of a gunshot wound, left flank, buttock and 
posterior thigh with retained foreign body.  Such a rating 
represents a moderate residual disability.  No appeal was 
taken from that determination, and it became final.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38  
C.F.R. § 3.105(a).

In Fugo v. Brown, 6 Vet. App 40, 43-44 (1993), the United  
States Court of Appeals for Veterans Claims (Court) discussed 
what constitutes CUE.  The Court stated:

merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  Stated another way, while the  
magic incantation 'clear and  
unmistakable' need not be recited in haec 
verba, to recite it does not suffice, in 
and of itself, to raise the issue.  It 
must always be remembered that CUE is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not  
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.   
(Emphasis in original.)

In order to find that the February 1974 rating decision was 
clearly and unmistakably erroneous, however, it must be 
concluded that the evidence of record at the time that 
decision was rendered was such that the only possible 
conclusion based on the evidence of record at that time was 
that a higher rating should have been assigned for muscle 
damage.  CUE requires that error, otherwise prejudicial, must 
appear undebatably.  Akins v.  Derwinski, 1 Vet. App. 228, 
231 (1991).  Such a conclusion cannot be made in this case.  
There was ample evidence to support the finding at the time 
of the February 1974 rating decision. 

The veteran disagrees with the weighing and evaluation of the 
evidence considered in the February 1974 rating decision and 
asserts that a proper muscle examination was not afforded at 
that time and that the VA did not provide a complete 
rationale for conclusions reached.  The nature of the 
veteran's allegations, even if true, do not form the basis of 
CUE.  The failure to comply with the duty to assist cannot 
form a basis for a claim of CUE since such a  breach creates 
only an incomplete rather than an incorrect record.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, even if 
the explanation afforded the veteran were inadequate, such 
would constitute an error more akin to a failure in the duty 
to assist rather than the grave sort of error contemplated by 
CUE. 

The evidence of record at the time of the 1974 rating 
essentially consisted of the veteran's service medical 
records as well as a then current VA examination.  The Board 
notes that the veteran's service medical records reflect a 
detailed description of the veteran's wounds and treatment 
for residuals of a gunshot wound, left flank, buttock and 
posterior thigh with retained foreign body from June 1967.  
The record reflects that the retained foreign body was over 
the veteran's sacrum.  It bears emphasis, however, that in 
July 1967 he was released to limited duty.  More 
significantly, the veteran was released to full duty in 
November 1967, and he served for several years thereafter.  
Moreover, the remainder of the veteran's medical record 
through 1973 may readily be interpreted as essentially silent 
for complaints, treatment or diagnoses relating to the shell 
fragment wounds at issue.  The Board also observes that a 
service medical examination in July 1973 reported lower 
extremities and musculoskeletal systems as entirely within 
normal limits.

The veteran was afforded a VA examination in September 1973, 
which essentially reported asymptomatic findings and "no 
apparent disability, with hypesthesia present, with free 
range of motion in all parameters, left thigh and hip.  
Weight bearing is intact".  The Board also observes that the 
February 1974 rating contains a notation that '[w]e do not 
have all service records."  However, all service medical 
records appear to have been associated with the claims file 
at that time, as evidenced by the reference in the September 
1973 examination report to documentation of the claimed 
disabilities in the C-file.  Thus, no prejudice to the 
veteran is evident.

There is no allegation that the correct facts as they were 
known at the time were not before the adjudicators.  

The 1973 Rating Schedule addressing muscle injuries provides 
that the different degrees of muscle injuries receive 
different ratings.  Moderate injury of Muscle Group XVII, 
which includes the gluteus maximus, warrants a 20 percent 
disability rating; moderately severe injury warrants a 40 
percent rating; and a severe injury warrants a 50 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5317 (1973). 

The Code of Federal Regulations, as in effect at the time of 
the RO's February 1974 rating decision, provides guidance for 
evaluating muscle injuries caused by various missiles and 
projectiles.  The provisions of 38 C.F.R. § 4.56 (1973) 
convey, in pertinent part, the following definitions:

(a) Slight (insignificant) disability of 
muscles.

Type of injury.  Simple wound of muscle 
without debridement, infection or effects 
of laceration.

History and complaint.  Service 
department record of wound of slight 
severity or relatively brief treatment 
and return to duty.  Healing with good 
functional results.  No consistent 
complaint of cardinal symptoms of muscle 
injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

Muscle injuries in the same anatomical 
region will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, and from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  38 C.F.R. § 4.55(a) (1973).

Although the Board has no reason to doubt that the veteran 
now honestly believes that a mistake was made in the 1974 RO 
determination, his arguments, at most, amount only to a 
dispute with the weighing and evaluation of the evidence then 
of record.  This is the type of allegation that cannot, as a 
matter of law, form the basis for CUE.  A mere disagreement 
with how the RO evaluated the facts before it does not 
constitute an allegation that is adequate to raise a CUE 
claim.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The 
Court further noted that "the determinative issue was not 
evidentiary but legal, i.e., has the appellant complied with 
the legal requirements to plead a CUE claim."  The same issue 
is inherent in this case.  The veteran has raised questions 
concerning the weighing or interpretation of the  evidence, 
but he has not provided "persuasive reasons . . . as to why 
the result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.  As noted above, 
mere disagreement with the interpretation of the evidence 
does not constitute a claim of CUE.

The veteran's representative stresses that the service 
medical records reflect that the veteran sustained a fracture 
of the sacrum when he received the shell fragment wounds and 
that consideration of this fact demonstrates that a 40 
percent disability evaluation (moderately severe) should have 
been assigned in February 1974.  The historical presence of a 
fracture notwithstanding, a rating must give priority to the 
residual effects extant at the time of the rating.  More than 
a moderate disability to Muscle Group XVII is not manifest, 
and the medical record does not reflect aggregate impairment 
necessitating application of Section 4.55.  The evidence of 
record does not compel the conclusion, to which reasonable 
minds could not differ, that the rating result would have 
been manifestly different but for the claimed error.  
Accordingly, CUE is not established.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

In Sabonis, 6 Vet. App. 426, 430, the Court held that in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law.  

Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where, as here, service connection has been 
established and an increase in the disability rating is at 
issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).   

The claim for increased rating for residuals of a gunshot 
wound, left flank, buttock and posterior thigh with retained 
foreign body was construed to have been received on October 
7, 1997.  The Board notes that changes in the rating criteria 
for muscle injuries became effective in July 1997 and are 
applicable to the evaluation at issue. 

After a comprehensive review of the record, the Board is of 
the opinion that the medical history and current residuals of 
the disability for the pertinent period is fairly summarized 
by the VA medical opinion memorandum dated from September 
2000.  The veteran reported that he experienced pain, mostly 
in the left buttock as well as an aching sensation in the 
left lateral thigh.  He reported weakness in the left knee 
and that it sometimes gave way.  The examiner noted that the 
veteran reported that his symptomatology was becoming 
progressively worse.  A neurological examination was 
performed.  Power in the left leg was hip flexion 4/5; knee 
extension 4+/5; knee flexion was 4-/5; thigh abduction was 
3+/5; dorsiflexion and plantar flexion were 5-/5.  On the 
right, all muscle groups were 5/5 except hip extension, thigh 
adduction and abduction which were 5-/5.  Sensation was 
diminished in the lateral aspect of the left thigh.  Straight 
leg raising was to 60 degrees on the right and to 35 degrees 
on the left, secondary to pain in the posterior thigh.  
Examination of the knee revealed no swelling or abnormality.  
Range of motion was 0-135 degrees on the left, without pain 
or tenderness.  It was the opinion of the examiner that the 
veteran had moderate dysfunction of hip extension based on 
loss of power rather than pain, as a function of the gluteus 
maximus muscle.  The examiner also noted moderate dysfunction 
of knee flexion which is a function of the biceps femoris, 
semimembranosus, and semitendinosus muscles.  X-rays were 
unremarkable as to any bony involvement to explain the 
veteran's complaints of constant pain. 

The Board observes that the record reflects involvement of 
two separate muscle groups (MG), i.e. MG XIII and XVII.  
Diagnostic Code 5317 pertains to Muscle Group XVII, which 
involves the gluteus maximus, gluteus medius, and gluteus 
minimus.  The function of this muscle group is listed as 
controlling extension of the hip, abduction of the thigh, and 
elevation of the opposite side of the pelvis, in addition to 
acting with Muscle Group (MG) XIV in postural support of 
steadying the pelvis upon the head of the femur.  The 
disability ratings for moderate, moderately severe, and 
severe MG XVII disabilities are 20, 40, and 50 respectively.  
38 C.F.R. § 4.73, Diagnostic Code 5317.

Diagnostic Code 5313 pertains to Muscle Group XIII and 
includes the muscles of the posterior thigh group and 
hamstring complex of 2-joint muscles: 1) biceps femoris; 2) 
semimembranosus; and, 3) semitendinosus.  The functions 
affected by these muscles include extension of the hip and 
flexion of the knee; outward and inward rotation of flexed 
knee; synchronizing simultaneous flexion of the hip and knee 
and extension of the hip and knee.  This code provides a zero 
percent rating for slight muscle injury, a 10 percent rating 
for moderate muscle injury, a 30 percent rating for 
moderately severe muscle injury, and a 40 percent rating for 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 
5313.

Under the new rating schedule, objective findings of a 
moderate disability include (1) some loss of deep fascia or 
muscle substance, or some impairment of muscle tonus; and (2) 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Moreover, objective findings of a 
moderately severe disability include the following: entrance 
and (if present) exit scars which indicated the track of a 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles in comparison to the sound side; 
and tests of strength and endurance in comparison to the 
sound side demonstrate positive evidence of impairment.  
Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

In this case, the medical evidence currently demonstrates a 
moderate MG XIII disability and a moderate MG XVII 
disability.  Consequently, the disability affecting MG XIII, 
if by itself, would warrant a 10 percent evaluation, and the 
disability affecting MG XVII alone would warrant only a 20 
percent disability evaluation.  A moderately severe injury to 
either MG is not demonstrated or approximated.  
Notwithstanding, under the revised 38 C.F.R. § 4.55(e), for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, as exists 
here - hip and knee, the evaluation for the most severely 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  
Accordingly, the evaluation under Diagnostic Code 5317, for 
disability to MG XVII, would be elevated from the moderate 
level to the moderately severe level. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement for an increased evaluation.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's appealed disability has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

After the February 1974 rating establishing a 20 percent 
evaluation for the disability at issue, the Board 
additionally observes that there are no additional claims for 
increased rating apart from the October 7, 1997 request for 
increased rating.  The law provides that the effective date 
for an increase in compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, providing the claim was received 
within one year from such date.  Otherwise, the effective 
date for an increased rating will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. §º5110(a),(b)(2); 38 C.F.R. § 3.400(o).  
Accordingly, in the absence of CUE, there is no basis for 
awarding an effective date earlier than October 7, 1997.


ORDER

Since the veteran has not properly raised the issue of CUE, 
the appeal is denied.

Entitlement to increased evaluation for residuals of a 
gunshot wound, left flank, buttock and posterior thigh with 
retained foreign body and dysfunction of Muscle Group XIII is 
denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

